DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/881,851, Methods and Systems for Controlling and Maintaining the Temperature of a Drink Within a Drinking Vessel, filed on May 22, 2020.
Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0137207 to Mackintosh et al., hereinafter, Mackintosh.  Mackintosh discloses a system (20) for regulating a temperature of a drink, the system comprising:  a receptacle system defining a recess for receiving a drinking vessel (21), including an outer receptacle (25), an inner receptacle (24) that is removably couplable to the outer receptacle, and wherein a cavity (Fig. 5) is defined between the outer receptacle and the inner receptacle, the receptacle system comprising a top end portion, a bottom end portion, an inner wall portion, and an outer wall portion, the top end portion defines a top opening of the recess.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackintosh in view of U.S. Patent Application No. 2018/0242765 to Rane et al., hereinafter, Rane. Mackintosh discloses the claimed invention except for the limitation of a stand releasably attached to the receptacle system.
Rane teaches a system (100) including a receptacle system (200) defining a recess (222) for receiving a drinking vessel (102) and having an outer receptacle (210A), an inner receptacle (210B), a cavity defined between the outer and inner receptacle, and a stand (248) for holding the receptacle system and releasably attached to the receptacle system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Mackintosh to have included a stand as taught by Rane for the purpose of increasing the frictional engagement of the system with a contact surface to prevent unwanted movement of the system on the contact surface.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 11,375,835 to Sherburne is directed to vacuum insulated containers for keeping beverages hot or cold.  U.S. Patent No. 8,621,885 to Niebotte is directed to a container for accepting and retaining bottles or cans for the purpose of insulating or bringing them to a desired temperature range.  U.S. Patent No. 7,201,285 to Beggins is directed to an insulating holder for holding a beverage in a bottle or a can.  U.S. Patent No. 5,361,604 to Pier is directed to a portable and hand-held beverage chilling device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 30, 2022